This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,516

 5 IRIN K. M.,

 6          Child-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Mary L. Marlowe, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 L. Helen Bennett PC
13 Linda Helen Bennett
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.

18   {1}    Child Irin K.M. appeals from his conviction by jury trial of tampering with

19 evidence, contrary to NMSA 1978, Section 30-22-5 (2003). In this Court’s notice of
 1 proposed disposition, filed August 19, 2016, we proposed to summarily affirm. Child

 2 filed a timely memorandum in opposition (MIO), which we have duly considered.

 3 Remaining unpersuaded, we affirm Child’s conviction.

 4   {2}   In his MIO, Child continues to assert the same two arguments that he raised in

 5 his docketing statement: that there was insufficient evidence to support his conviction

 6 and that the district court did not weigh the proper factors for disposition of an

 7 adjudicated delinquent offender. [MIO 1, 3–4] Child raises no new facts that are not

 8 otherwise addressed by this Court’s notice of proposed disposition. Instead, he argues

 9 that (1) the evidence was insufficient as to intent because Child testified that his

10 reason for tampering with the evidence was because he did not want his grandmother

11 to be upset [MIO 2], and (2) the fulfillment of the legislative purpose regarding

12 adjudication of a delinquent offender can only be accomplished when a proper record

13 is made with findings [MIO 3–4].

14   {3}   With regard to the sufficiency argument, we reiterate that, “[o]n appeal, the

15 appellate courts review sufficiency of the evidence from a highly deferential

16 standpoint.” State v. Slade, 2014-NMCA-088, ¶ 13, 331 P.3d 930 (alteration, internal

17 quotation marks, and citation omitted). “All evidence is viewed in the light most

18 favorable to the [S]tate, and we resolve all conflicts and make all permissible

19 inferences in favor of the jury’s verdict.” Id. (alterations, internal quotation marks, and



                                                2
 1 citation omitted). “We examine each essential element of the crimes charged and the

 2 evidence at trial to ensure that a rational jury could have found the facts required



 3 for each element of the conviction beyond a reasonable doubt.” Id. (internal quotation

 4 marks and citation omitted). “The appellate courts do not search for inferences

 5 supporting a contrary verdict or re-weigh the evidence because this type of analysis

 6 would substitute an appellate court’s judgment for that of the jury.” Id. (internal

 7 quotation marks and citation omitted).

 8   {4}   Although Child claims that he attempted to clean the blood because it was his

 9 grandmother’s house and he did not want to upset her, as Child concedes [MIO 2],

10 “circumstantial evidence alone can amount to substantial evidence” and “intent is

11 subjective and is almost always inferred from other facts in the case.” State v. Flores,

12 2010-NMSC-002, ¶ 19, 147 N.M. 542, 226 P.3d 641. Indeed, “[i]ntent need not be

13 established by direct evidence, but may be inferred from the [c]hild’s conduct and the

14 surrounding circumstances.” State v. Michael S., 1995-NMCA-112, ¶ 7, 120 N.M.

15 617, 904 P.2d 595. Moreover, although Child claims that he did not intend to tamper

16 with evidence and that his only intention was to keep his grandmother from being

17 upset [MIO 2], the jury was free to reject Child’s version of the facts. State v. Rojo,

18 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971 P.2d 829.



                                              3
 1   {5}   Additionally, although Child contends that he is subject to different legal

 2 processes because he is a minor, he cites no authority for his argument that despite the

 3 fact that Child cleaned blood from his bedroom, in a hallway, and on the front porch

 4 from a violent rape and assault committed by a co-defendant [see CN 3–4; DS 3], and

 5 instead based solely on the fact that he is under the age of eighteen, “there is simply

 6 insufficient evidence to establish that a minor child could comprehend that, by

 7 cleaning up blood to spare his grandmother’s sensibilities, he was in fact interfering

 8 with an inevitable future law enforcement investigation.” [MIO 2–3] As such, we

 9 assume no such authority exists. See Curry v. Great Nw. Ins. Co., 2014-NMCA-031,

10 ¶ 28, 320 P.3d 482 (“Where a party cites no authority to support an argument, we may

11 assume no such authority exists.”). We therefore conclude that there was sufficient

12 evidence to support the conviction, including with regard to Child’s intent.

13   {6}   With regard to Child’s argument regarding the district court’s dispositional

14 judgment, as Child concedes and as we explained in our notice of proposed

15 disposition, findings on the enumerated factors in NMSA 1978, Section 32A-2-19

16 (2009) are not required. [MIO 3; CN 5–6] Morever, as also indicated in our notice of

17 proposed disposition, there is no evidence that the district court did not consider the

18 factors identified in the statute. [See CN 6; see also MIO 3–4] As this Court operates

19 under a presumption of correctness in the district court’s rulings, see State v. Aragon,



                                              4
1 1999-NMCA-060, ¶ 10, 127 N.M. 393, 981 P.2d 1211 (stating that there is a

2 presumption of correctness in the rulings of the trial court, and the party claiming

3 error bears the burden of showing error), we conclude that the district court did not

4 err.

5   {7}   Accordingly, for the reasons stated in our notice of proposed disposition and

6 herein, we affirm Child’s conviction.

7   {8}   IT IS SO ORDERED.


8                                         ________________________________________
9                                         MICHAEL E. VIGIL, Chief Judge


10 WE CONCUR:


11 _____________________________
12 LINDA M. VANZI, Judge


13 _____________________________
14 TIMOTHY L. GARCIA, Judge




                                            5